COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Ortiz and Lorish
              Argued at Norfolk, Virginia


              QUINTEZ REPHAEL RAVEN
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1108-21-1                                      JUDGE LISA M. LORISH
                                                                                  AUGUST 23, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                             Everett A. Martin, Jr., Judge

                               Daymen W.X. Robinson (Law Office of Daymen W.X. Robinson,
                               on brief), for appellant.

                               David M. Uberman, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Quintez Rephael Raven challenges the sufficiency of the evidence for his abduction

              conviction. After appearing at his estranged wife’s residence, in violation of a protective order,

              Raven repeatedly assaulted her. When she escaped and tried to obtain help from a neighbor, he

              dragged her back to the house and continued the assault. We affirm the trial court’s judgment that

              this action was not incidental to his other offenses of malicious wounding, strangulation, and

              assaulting a person under a protective order. As such, there was sufficient evidence to find Raven

              guilty of abduction. We also find no error with the sentencing.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       Raven forcibly entered the home of his estranged wife, Danielle Raven. He pointed a

loaded handgun at her face and knocked a cell phone from her hands. He then advanced towards

her as she retreated to a staircase, where he “strangled” her until she stopped screaming. Raven

told Danielle he intended to kill her and then himself.

       At one point, Raven looked out a window to see whether police were approaching.

Danielle then tried to escape, running to her next-door neighbor’s house. Raven “caught”

Danielle as she screamed for help on the neighbor’s doorstep and dragged her back toward her

house. Raven knocked Danielle into some bushes, “straddle[d]” her on the ground, and struck

the top of her head four times with the butt of his pistol. When a concerned citizen approached

“to see what was going on,” Raven reassured him that “everything was fine” before dragging

Danielle back inside her house, where he struck her “six or seven more times with the gun.”

       Before fleeing the house, Raven called police to report that Danielle had “fallen outside

and hit [her] head.” Police arrived and transported her to the hospital, where she underwent

treatment for lacerations to her face and scalp, bruising to her neck, and “vertigo.”

       The entire encounter within, and outside, the home lasted about an hour and was recorded

on home surveillance cameras. Relevant footage was introduced at Raven’s bench trial.

       At the end of the Commonwealth’s evidence, Raven moved to strike the abduction

charge, arguing that Danielle’s detention was merely incidental to the other charged offenses and

thus insufficient to establish abduction. The trial court found that the surveillance video depicted

Danielle “literally being dragged, kicking and screaming, into her own house.” Accordingly, it

denied the motion and convicted appellant of abduction, malicious wounding, strangulation,


       1
           We state the facts “in the light most favorable to the Commonwealth, the prevailing party
at trial.” Gerald v. Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292
Va. 380, 381 (2016)).
                                                    -2-
burglary, assaulting a person under a protective order, violating a protective order with a deadly

weapon, and three counts of using a firearm in the commission of a felony.

       At sentencing, Danielle testified that she continued to experience mental and physical

trauma from Raven’s attack and would fear for her life if he were released from confinement.

The trial court also accepted and considered Danielle’s written victim impact statement

expressing her concerns.

       In mitigation, Raven presented testimony from several family members and friends.

Matthew Long testified that he had served with appellant in the United States Navy in 2011,

where he knew Raven to be kind, generous, and non-violent. Raven’s mother, Laresha Raven,

testified that he had suffered emotional and mental trauma after being “kidnapped” while serving

in the Navy. Ordinarily “cheerful” and “happy,” Raven developed paranoia and problems

sleeping following the incident, which ultimately contributed to his marital “difficulties” with

Danielle. Raven’s brother, Gary Raven, and his sister, Kashara Simmons, testified that he had

exhibited signs of mental illness before the offense. They also told the court they would provide

him with lodging, financial support, and assistance procuring mental health counseling services

upon his release from incarceration.

       Raven, at allocution, expressed remorse for harming Danielle and said that he had since

“learned a lot” and “had time to recover” while incarcerated. Raven explained that he had

suffered emotional distress from his kidnapping in the Navy and had felt compelled to “bottle

everything in” because “he wasn’t allowed to talk to anyone about it” in the military. He had

previously participated in outpatient mental health counseling but became suicidal after

discovering what he believed to be evidence of Danielle’s infidelity during their marriage.

“Devastated” from the revelation, Raven subsequently attacked Danielle. Raven maintained,

however, that he had intended only to harm himself during the attack, explaining that he had felt

                                                 -3-
“out of control” and paranoid. Since his incarceration for this offense, Raven had received

diagnoses of “disassociate [sic] disorder” and “PTSD,” and he was complying with psychiatric

care.

        Following argument by counsel, the trial court acknowledged that it had received and

considered a presentence report, which contained discretionary sentencing guidelines

recommending thirteen years of mandatory incarceration. The sentencing judge found that

Raven was “a good sailor, a good son, good father, [and] community volunteer” but found that

the surveillance video from the offense depicted “one of the most brutal assaults I have

witnessed in 25 years.” The court found that Danielle justifiably feared “that she was going to

die that night” and stated that, “If I were your wife, I’d completely change my name to

something you couldn’t find, if possible.” Accordingly, the court imposed a total sentence of

thirty-three years of incarceration, suspending ten years, and ordering that Raven’s firearm

convictions run concurrent to each other, leaving an active sentence of fifteen years.

                                              ANALYSIS

        Raven challenges only the sufficiency of the evidence for his abduction conviction, and

the trial court’s failure, at sentencing, to consider alternatives to incarceration and Raven’s

mitigating evidence.

        As for the abduction charge, Raven argues that Danielle’s detention was incidental to his

commission of the other charged offenses of malicious wounding, strangulation, and assault to a

person under a protective order. “When reviewing the sufficiency of the evidence, ‘[t]he judgment

of the trial court is presumed correct and will not be disturbed unless it is plainly wrong or without

evidence to support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in

original) (quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court

does not ask itself whether it believes that the evidence at the trial established guilt beyond a

                                                  -4-
reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228

(2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va.

232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is

evidentiary support for the conviction, ‘the reviewing court is not permitted to substitute its own

judgment, even if its opinion might differ from the conclusions reached by the finder of fact at the

trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161

(2018)).

       Code § 18.2-47(A) sets out the offense of abduction.2 Our Supreme Court has held that

“one accused of abduction by detention and another crime involving restraint of the victim, both

growing out of a continuing course of conduct,” may be subjected “to separate penalties for

separate offenses” upon conviction “only when the detention committed in the act of abduction is

separate and apart from, and not merely incidental to, the restraint employed in the commission

of the other crime.” Brown v. Commonwealth, 230 Va. 310, 314 (1985). Stated simply, if

abduction is “intrinsic” to the defendant’s commission of another crime of restraint, the

defendant cannot be convicted of both crimes. See, e.g., Chatman v. Commonwealth, 61

Va. App. 618, 630 (2013) (conduct that occurred after malicious wounding was complete was

separate from and not intrinsic to malicious wounding); see also Scott v. Commonwealth, 228




       2
           Code § 18.2-47(A) states:

                Any person who, by force, intimidation or deception, and without
                legal justification or excuse, seizes, takes, transports, detains or
                secretes another person with the intent to deprive such other person
                of his personal liberty or to withhold or conceal him from any
                person, authority or institution lawfully entitled to his charge, shall
                be deemed guilty of “abduction.”
                                                   -5-
Va. 519, 526 (1984) (recognizing that “in rape, robbery, and assault cases there is usually some

[intrinsic] detention . . . of the victim”).

        The Supreme Court has held that to determine whether an abduction is “intrinsic” to a

defendant’s commission of another crime of restraint, the test is “whether any detention

exceeded the minimum necessary to complete the required elements of the other offense.”

Lawlor v. Commonwealth, 285 Va. 187, 225 (2013). In making this determination, four factors

are relevant:

                (1) the duration of the detention or asportation; (2) whether the
                detention or asportation occurred during the commission of a
                separate offense; (3) whether the detention or asportation which
                occurred is inherent in the separate offense; and (4) whether the
                asportation or detention created a significant danger to the victim
                independent of that posed by the separate offense.

Smith v. Commonwealth, 56 Va. App. 711, 721 (2010) (quoting Hoyt v. Commonwealth, 44

Va. App. 489, 494 (2004)). Applying these considerations, this Court has held that “asportation

to decrease the possibility of detection” amplifies the risk of harm to the victim and is therefore

not intrinsic to other crimes of restraint. See, e.g., Coram v. Commonwealth, 3 Va. App. 623,

626 (1987) (holding that dragging victim to conceal her from view was not intrinsic to

defendant’s commission of rape); Bell v. Commonwealth, 22 Va. App. 93, 97 (1996) (holding

that ordering victim to lie on the ground to avoid public detection was not intrinsic to robbery).

        Here, the record established that after strangling Danielle, Raven prevented her escape by

dragging her from her neighbor’s doorstep to resume assaulting her within the privacy of her

home, after reassuring a concerned passerby that “everything [was] fine.” From those

circumstances, a fact finder could rationally conclude that Raven forced Danielle back into the

house to avoid detection while further assaulting her. Accordingly, the record amply supports

the trial court’s finding that Danielle’s asportation was independent of the various other offenses

and therefore constituted an abduction.
                                                -6-
       Appellant then argues that the trial court abused its sentencing discretion by sentencing

him to fifteen years of active incarceration. Specifically, he says the court failed to consider

“treatment options” as a reasonable alternative to incarceration. “We review the trial court’s

sentence for abuse of discretion.” Scott v. Commonwealth, 58 Va. App. 35, 46 (2011).

               A trial court abuses its discretion “when a relevant factor that
               should have been given significant weight is not considered; when
               an irrelevant or improper factor is considered and given significant
               weight; [or] when all proper factors, and no improper ones, are
               considered, but the court, in weighing those factors, commits a
               clear error of judgment.”

Murry v. Commonwealth, 288 Va. 117, 122 (2014) (quoting Landrum v. Chippenham &

Johnston-Willis Hosps., Inc., 282 Va. 346, 352 (2011)); see also Porter v. Commonwealth, 276

Va. 203, 260 (2008) (“The abuse-of-discretion standard includes review to determine that the

discretion was not guided by erroneous legal conclusions.” (internal quotation marks omitted)).

Where there is no such procedural error, we will only review a trial court’s substantive

sentencing decision if it falls outside “the lawful boundaries of applicable sentencing statutes and

constitutional limitations.” Du v. Commonwealth, 292 Va. 555, 563 (2016).

       Raven’s argument that the trial court abused its discretion by disregarding treatment

options as a sentencing alternative is meritless. Raven concedes that he faced a “mandatory

minimum length of incarceration.” And the only “treatment option” he presented for the court’s

consideration was testimony from his siblings that, after he was released from incarceration, they

would provide him with lodging, financial help, and assistance finding mental health treatment.

Therefore, we cannot say the court failed to consider “a relevant factor that should have been

given significant weight.” Murry, 288 Va. at 122. It was within the trial court’s purview to

weigh the mitigating evidence Raven presented. Keselica v. Commonwealth, 34 Va. App. 31, 36

(2000). “Criminal sentencing decisions are among the most difficult judgment calls trial judges

face.” Du, 292 Va. at 563. “Because this task is so difficult, it must rest heavily on judges
                                                -7-
closest to the facts of the case—those hearing and seeing the witnesses, taking into account their

verbal and nonverbal communication, and placing all of it in the context of the entire case.” Id.

(emphasis added). Here, the record shows that the trial court considered Raven’s mitigating

evidence, finding that he was “a good sailor, a good son, good father, [and] community

volunteer.” Balanced against that evidence, however, was the depravity of his attack, which the

sentencing judge described as “one of the most brutal assaults I have witnessed in 25 years.”

After considering all the circumstances, the court imposed the sentence that it deemed

appropriate. Finally, as the sentence “does not exceed [the statutory] maximum,” our task is

complete. Du, 292 Va. at 564.

                                         CONCLUSION

       Accordingly, we affirm Raven’s abduction conviction and active sentence.

                                                                                         Affirmed.




                                               -8-